Response to Amendment
The Amendment filed March 23, 2022 has been entered. Claims 14-33 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 23, 25, 27, 29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2008/0023015) in view of Topolkaraev et al. (US 2018/0179668), further in view of Milton et al. (US 10,526,749).
Regarding claims 14, 25, 33, Arnold discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item 4 (a solid block ([0053]))) comprising a thermoplastic resin ([0030]; related to claim 25) to manufacture a fiber aggregation (Fig. 1, item 4 (billet)); and 
 cutting the fiber aggregation (or pleats ([0053])) into short fiber (as shown in Fig. 1, item 5 (thin film) (by skiving, [0053])),
wherein the short fiber has a mean volume diameter of 150 micron or less (overlapping) (As shown in Fig. 7, film samples of three different thickness were obtained: 51 micron, 102 micron and 152 micron ([0097] – based on the configuration in Arnold et al., the thickness of the material in Arnold et al. corresponds to the length/mean volume diameter of the fiber),
wherein the fiber aggregation has a porosity of 40 percent by volume or less (overlapping) (Thus the porosity of the membrane was estimated to be 28% ([0098], lines 11-12)). 
Though, Arnold discloses that, in Example 1, sheath and core (resins ([0092])) then flowed down a counterbore of 1.6 mm diameter and approximately 8.26 mm length until they reached a filament forming orifice of 0.30 mm diameter and 1.3 mm length. A total of 34 individual sheath-core filaments were created at the spinneret orifice outlets ([0092], lines 1-6 from bottom) (related to claim 33). However, Arnold does not explicitly disclose the fiber has a fiber diameter of from 1 to 150 micron.
In the same field of endeavor, porous/hollow fibers, Topolkaraev discloses that the average outer diameter of the wall, which may or may not be the same as the overall fiber diameter, may likewise range from about 2 to about 200 micrometers (overlapping) ([0016], lines 11-15 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold to incorporate the teachings of Topolkaraev to have a fiber diameter of the single fiber in a range of 1 micron to 150 micron. Doing so would be possible to have the fibers having a sufficient degree of porosity to provide a desired intake of material, as recognized by Topolkaraev ([0002]) and to produce fibers having a diameter known to be suitable for filtration/separation/absorption applications of porous/hollow fibers.
Furthermore, in the same field of endeavor, composite fiber structure, Milton discloses that, as illustrated in Fig. 13, for example, the primary fiber 112 diameter may typically be greater than the diameter of the secondary fiber (col. 6, lines 55-57). The primary fibers may have a diameter of from about 10 microns – 100 microns (col. 6, lines 62-63). The secondary fibers 114 may have a diameter of 0.5 microns to 100 microns (col. 7, lines 6-7). Thus, Milton discloses that the diameters of multiple fibers are in the claimed range of the diameters of the fibers. 
The claimed the range of 1 to 150 microns of the diameters of the fibers is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with having the fibers having a diameter in the range of 1 to 150 microns comes from Milton itself.      
Regarding claim 15, Arnold discloses that the fiber is mutually joined by a heat press method, where a heating temperature is set 15 degrees C or more below a melting point of the thermoplastic resin (Under heat and pressure (for example, at 80˚ C (15 degrees C or below a melting point of the thermoplastic resin(for example, useful thermoplastic polyurethane elastomers ([0038]))) and 30 psi (0.21 MPa) ([0054], line 1 from bottom)), these pleats can be made to tack together to form a batt in which the fibers are typically now oriented substantially perpendicular to the batt surface ([0055], lines 1-4)).
Regarding claims 23, 31, Arnold discloses that thus the porosity of the membrane was estimated to be 28% ([0098], lines 11-12).
Arnold discloses the claimed invention except for the fiber aggregation has a porosity of from 5 to 25 or 5 to 21 (related to claim 31) percent by volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Arnold since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to produce porous membranes with little or no variation in pore size.
Regarding claim 27, Arnold discloses that useful thermoplastic polyesteramide elastomers that can be used in forming the fibers and membranes ([0040]). Thus, Arnold discloses that, the fiber aggregation comprises the fiber and adhesive (for example, polyamide).
Regarding claim 29, Arnold discloses that in the method the fiber aggregation has a sheet-like form ([0053], lines 1-5).
	Regarding claim 32, Arnold discloses that, the term “sheath-core ” as used herein denotes a bi- or multi-component fiber of two polymer types or two or more variants of the same polymer. In a bicomponent sheath-core fiber, one polymer forms a core and the other surrounds it as a sheath ([0032], lines 12-16). In Example 1, Arnold discloses that, sheath and core (resins ([0092])) then flowed down a counterbore of 1.6 mm diameter and approximately 8.26 mm length until they reached a filament forming orifice of 0.30 mm diameter and 1.3 mm length. A total of 34 individual sheath-core filaments were created at the spinneret orifice outlets ([0092], lines 1-6 from bottom).Thus, Arnold discloses that, the 34 filament/fiber yarn was pulled away from the spinneret orifice ([0093], lines 4-5). Each of the filament or fiber has a solid cross-section (i.e., including both core and sheath). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arnold et al., Topolkaraev, and Milton et al. as applied to claim 14 above, further in view of Okunaka (US 2017/0259459).
Regarding claims 19-20, the combination discloses the method of manufacturing short fibers. However, the combination does not explicitly disclose the mutually joining the fibers by the heat press device including a pair of heating plates. In the same field of endeavor, press-molding, Okunaka discloses that this unidirectional prepreg was superimposed in the same direction, charged in the mold for press molding 6 (as shown in Figs. 5A and 5B) that was made of steel and had an outer shape of 230X150X47.5 mm and a cavity of 200X120X1.5 mm at the center, moved into a press molding machine set at 250 C. together with the mold, hot pressed at 1 MPa for 11 minutes ([0152], lines 3-11). Thus, Okunaka discloses the fibers (prepreg) are placed in a mold during the mutually joining the fiber by the heat press method including a heat press device (Fig. 5A, item 6) including a pair of heating plates (Fig. 5A, item 8) each including a heater inside thereof.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Okunaka to provide that the fiber bundle is mutually joined by a heat press method. Doing so would be possible to decrease the variation in mechanical properties of the fiber, as recognized by Okunaka ([0016]).
 Claims 16-17, 21-22 , 24, 26, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2008/0023015) in view of Topolkaraev et al. (US 2018/0179668), further in view of Milton et al. (US 10,526,749).
Regarding claims 16, 26, Arnold discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item 4 (a solid block ([0053]))) comprising a thermoplastic resin ([0030]; related to claim 26) to manufacture a fiber aggregation (Fig. 1, item 4 (billet)); and 
 cutting the fiber aggregation (or pleats ([0053])) into short fiber (as shown in Fig. 1, item 5 (thin film) (by skiving, [0053])),
wherein the short fiber has a mean volume diameter of 150 micron or less (overlapping) (As shown in Fig. 7, film samples of three different thickness were obtained: 51 micron, 102 micron and 152 micron ([0097]),
wherein the fiber aggregation has a porosity of 40 percent by volume or less (overlapping) (Thus the porosity of the membrane was estimated to be 28% ([0098], lines 11-12)). 
However, Arnold does not explicitly disclose the fiber has a fiber diameter of from 1 to 150 micron.
In the same field of endeavor, porous/hollow fibers, Topolkaraev discloses that the average outer diameter of the wall, which may or may not be the same as the overall fiber diameter, may likewise range from about 2 to about 200 micrometers (overlapping) ([0016], lines 11-15 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold to incorporate the teachings of Topolkaraev to have a fiber diameter of the single fiber in a range of 1 micron to 150 micron. Doing so would be possible to have the fibers having a sufficient degree of porosity to provide a desired intake of material, as recognized by Topolkaraev ([0002]) and to produce fibers having a diameter known to be suitable for filtration/separation/absorption applications of porous/hollow fibers.
Furthermore, in the same field of endeavor, composite fiber structure, Milton discloses that, as illustrated in Fig. 13, for example, the primary fiber 112 diameter may typically be greater than the diameter of the secondary fiber (col. 6, lines 55-57). The primary fibers may have a diameter of from about 10 microns – 100 microns (col. 6, lines 62-63). The secondary fibers 114 may have a diameter of 0.5 microns to 100 microns (col. 7, lines 6-7). Thus, Milton discloses that the diameters of multiple fibers are in the claimed range of the diameters of the fibers. 
The claimed the range of 1 to 150 microns of the diameters of the fibers is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with having the fibers having a diameter in the range of 1 to 150 microns comes from Milton itself.      
Regarding claim 17, Arnold discloses that the fiber is mutually joined by a heat press method, where a heating temperature is set at a melting point of the thermoplastic resin or lower (Under heat and pressure (for example, at 80˚ C (below a melting point of the thermoplastic resin(for example, useful thermoplastic polyurethane elastomers ([0038]))) and 30 psi (0.21 MPa) ([0054], line 1 from bottom)), these pleats can be made to tack together to form a batt in which the fibers are typically now oriented substantially perpendicular to the batt surface ([0055], lines 1-4)).
Regarding claims 21-22, Arnold discloses that, the fibers are placed in a mold during the heat press method, wherein the heat press method includes placing the fibers in a heat press device including a pair of heating plates each including a heater inside thereof ([0055]; it is understandable that a rectangular mold includes a pair of heating plates each including a heater inside to form a rectangular billet).  
Regarding claim 24, Arnold discloses that thus the porosity of the membrane was estimated to be 28% ([0098], lines 11-12).
Arnold discloses the claimed invention except for the fiber aggregation has a porosity of from 5 to 25 percent by volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Arnold since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to produce porous membranes with little or no variation in pore size.
Regarding claim 28, Arnold discloses that useful thermoplastic polyesteramide elastomers that can be used in forming the fibers and membranes ([0040]). Thus, Arnold discloses that, the fiber aggregation comprises the fiber and adhesive (for example, polyamide).
Regarding claim 30, Arnold discloses that in the method the fiber aggregation has a sheet-like form ([0053], lines 1-5).     
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arnold, Topolkaraev et al., and Milton et al. as applied to claim 14 above, further in view of Arai et al. (US 2016/0272776).
Regarding claim 18, the combination discloses the method of manufacturing short fibers. However, the combination does not explicitly disclose a ratio of a mean volume diameter to a mean number diameter of the short fiber is 1.5 or less. In the same field of endeavor, particulate polyamide (a short fiber), Arai discloses that the particle diameter dispersion degree (Dv/Dn) of a particulate polyamide was calculated from the volume average particle diameter (Dv) and the number average particle diameter (Dn) of the particulate polyamide, which were measured by the Laser Scattering Particle Size Distribution Analyzer LA-920 ([0166]). As illustrated in Table 2, in Example 7, the particle diameter dispersion degree (Dv/Dn) is 1.3 (less than 1.5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Arai to provide that a ratio of a mean volume diameter to a mean number diameter of the short fiber is 1.5 or less. Doing so would be possible to achieve a sharp particle diameter distribution, as recognized by Arai ([0033]). 
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered. 
In response to applicant’s arguments in claims 1 and 23-24 that the combination of Arnold and Topolkaraev cannot render obvious a method comprising cutting the fiber aggregation having a porosity of 40 percent by volume into short fiber having a fiber diameter of 1 to 150 microns and a lower porosity value would not be obvious over Arnold and Topolkaraev, it is not persuasive. Arnold discloses that, skived film samples were soaked in concentrated formic acid between 5-10 minutes. Formic acid dissolved out the Elvamide 8061 nylon multipolymer resin phase un each film and thereby created microporous membranes ([0098], lines 1-5). Thus, in the teachings of Arnold, the individual fiber having a solid cross-section (for example, both core and sheath) is formed ready first then joined together, and finally cut into thin film where there is no porous or hollow structure in the thin film. If porous or hollow fibers from Topolkaraev can create enough porosity in thin films or sheets, Arnold can save the final step of dissolving away more polymer in the thin film.
Arnold teaches hollow fibers may be utilized (paragraph 25, 27, 31, 32, 69 and 70; Figure 12a) for porous membranes and that the porosity is achieved by the size of the holes provided or formed in the fiber (paragraph 66) and that the size of the hole is controlled to achieve a desired result (paragraph 69 and 70).  In one example, the porosity is 28%.  Further, in the example, the outer diameter of the spun fiber, before further processing, is exemplified to be 300 um (paragraph 92) and the inner diameter of the hollow fiber was 9.8 um.
Topolkarev discloses analogous hollow fibers for fluid separation application and membranes (cite paragraph 97 which shows the fibers are suitable for analogous and similar applications as Arnold) and that the inner and outer fiber diameter are controlled to achieve a desired property for the fiber and that the diameter can overlap the claimed range (paragraph [0016] to achieve a desired porosity for the fiber (paragraph 17).
In the combination, fibers having the fiber diameters of Topolkarev in the method of Arnold are utilized in order to produce a membrane having desired properties. A 300 um diameter fiber in Arnold from the spinning head (with no further discussion on fiber diameter reduction that results from the further processing) with a final inner diameter of 9.8 um is produced. Topolkareve showing that outer diameters within the claimed range are also known to be effective at producing a suitable hollow fiber for analogous applications (paragraph 97 of Topolkarev).  
For further consideration, Milton et al. (US 10,526,749) is introduced to render the rejection in this office work.   
Regarding arguments in claim 18 that Arai does not pertain to fibers instead of particles, it is not persuasive. Arnold discloses claimed the short fibers via cutting. For one of ordinary skilled in the art, particles in the teachings of Arai can be considered as short fibers. So, they would have similar properties such as a ration of a mean volume diameter to a mean number diameter.  
The newly added claims 32 and 33 are rejected based on Arnold.
Regarding arguments in claims 32 and 33 that Arnold pertain hollow fibers and does not disclose fibers obtained by a process comprising drawing the thermoplastic resin into a fibrous form using a nozzle having a circular orifice, it is not persuasive. As mentioned above in the teachings of Arnold ([0098], lines 1-5), hollow or porous features in the thin film of the teachings of Arnold are created after the singular fiber is formed. Arnold discloses that, in Example 1, sheath and core (resins ([0092])) then flowed down a counterbore of 1.6 mm diameter and approximately 8.26 mm length until they reached a filament forming orifice of 0.30 mm diameter and 1.3 mm length. A total of 34 individual sheath-core filaments were created at the spinneret orifice outlets ([0092], lines 1-6 from bottom).     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742